195




PRICE    DANIEL                    Februaw 20, 1948
Al-IO-    GENERAL

            _.. ...~. :.- .._.          _.   .
          lions;-John
                    A; 'Biimber~       opinionNo..+of
          Coimty.Attorney
          Gontile~~coaiiity            Re:. The autho&ty of the
          Gonzales, Texas                   coIimLtssloners'
                                                          ~Collrtto
                                            dlsitolvea road dis-
                                            trict which has an
                                            authorlzatlofifor the
                                            iixmance of bonds and
                                            upon which n'oaction
                                            has been taken.
           Dear Mr. Bombergi
                    Yak I'eijuestfor an cipinlbnof this.Department
           reUt.ting'~o'a
                        bond autlio~lzatlon'tidthe dlssolutlon.of
           Boad.Mstriat No. 11 In your county Is, in part, as fol-
           lows:
    .
                      "Bgorder Of the CoIsmissionerls Court
                 Of Gonzal&w Couiit$,Texas, date&Jam&y    lst,
                 1937, RotidDistrict Hoi'll-wascrest&d. This
                 Rdad DltitriotNo; 11 Includedthe.t'&rI.t6ry
                 imiluded in Road Districts&a. liarid3 of
                 Gonzales Cotity, both of which had been in
                 exUt&nce for.-     years prior to 1937. A
                 road'bond eleotlen was ordered-by.theCommla-
                 sloner's Court on January 27th, 1937 'to de-
                 ter&n& whether or not the bonds of said Road
                 Dl~trl6t~No.~liof Go&ales County;.Texas
                 shall be issued in the aUOImt of F6@ty Thou-
                 eand:Dollare',for the purpose of constiwc-
                 t&m; maintenance and.operationof macadamiz-
                .ed, graveled, ompaved roads and ttiq&kes,
                 or in aid thereof, and whether'ornot ad
                 valorem taxes shall be-leviedannually on
                 all taxable propertjwlthln said'RoadMs-
                 trict Ifow.ll,of Gon%ales County, Texas for
                .the'purposeof paging the interest on said
                 bonda'and to proqide a sinkingfund for the
                 reddption thereof at waturity. This bond
                 election~barriedby the~~reqtisiti3vote. The
                 Road District Ro. 11 bonds have never been
Hon. John A. Rquberg,page 2   (V-507)


    issued and after the order of the Consuls-
    slOner*s Court canvassingthe returns and
    declaring the propositioncarried,no fur-
    ther action was taken.
         "At the time this bond election was
    petitionedfor, ordered,and voted on, both
    Road District No. 1 and Road District Ro. 3
    had outstandingbonded lndebtednessesaggre-
    gating In excess of $100,000.00.
         "The Comndssion~r~SCourt nowirishes
    to abolish Road District No. 11, and dis-
    pose of the bond authorization,in order.
    that the territorycan be redlatrictedmore
    in line vith currentroad demands and a new
    bonded indebtednesson the new district can
    be created.            :
         "QUl?&TLO& How can t&is authoriza-
    tion%o  issue $40.000.00bonds-cifRoad '.
    bistrht Nd. 11 vdted in 1937 be &et aside
    and the Road District 11 abol%shed?
         "Now, l.Q.viewof thifact'that the'::. 1    -,
    purpose for which the bonds were voted no    '..:.
                                                     .i
    longer exists, and.that the wording of
    tS viilldatiog iAatute"(Aptiule752Y-33
    nierelyauthorizesand empower% the Com-.~-.
    ndsslonerlsCourt to proceed with the'is-
    suanoe of bonds not voted.in S;ccordam%
    wlththe CompensationBond Title, ipnirl tbat
    over 10 years have pass&d since the bonds
    were authorized,would an ord&% of the:Com-
    ndss$onkr*sCourt, reciting such faots, and
    ordering and declaringth6 authcirBatb.i-
    void and dis~olviug.theR&d District, be
    effetittiland valid to the extent'thatAt.
    Would not be siecessaryfor a proposed Ma.4 .'
    ,dIstrlctIneludIngportloii:oS-R&ad Diatiiet~
    lVo.i-ll,-tp
               admpl~~w%thBond .C~n@ensiPtlon -
    3tatut~es.Uregard to the authorl~e~.bc@s
    of such'R6adDiitrlct'll,i?hensub& gro-:'
    posed Road Mstrlct votes new~bqxds?
       - ThkC~esion6~~s     Com.%& a c&r& of.lUdted
juriad3.cticiti
             and confined%toth&authorlty conferred up-
on the court by the Legislature.
                                            '~.,
:
    Ron. John Ai Bomberg;.
                         page.3 '(V-507)
                                                           19’7


              '8rticle7&&a, Vernon~a'Clvil.Sta&tee,~'provides
    that in the evi%t any road~bondvoted otileijtiedby a
    county, po%iti&al aribdi~lsionor deflmSd &citplet remain
    uneold at the time of I&e passage of this A&; theh'the
    Commlsslonera~Court may upon petition order an election
    to determine whether or not sucfiroad bonds shall be Fe-
    voked-moreancelled. .Rowever,the effecti*eiitateyof this
    Act was'.Septe%ber.22,1932, &ml foti bonds-'were
                                                   voted in
    1937, n&d.ng the provlalona of this.Actlnapplic8ble'ln-
    asmuOh as it applies only to those SituationsIn effeot
    at the time ~ofthe.passageof this Act.
                                                             _
         -~ in'the'caseof Orr v. Marrs, 47 8. W. (26) 440,
    the court stated:
                -%he bonds canaot"be'revokizid'o*
                                              cancel-
           led by 8ny agency mess-the power.35040.so
           la conferred~by1e~Lalatlve8uthoHty 8nd
           any doubt &~to the exlstence'of.suc~power
           is,-und~r~wellestabl.Ssl&d~prlnclples,
                                                re-
           solved against its existence.'
       .
              Y&r~'fim;t;u&l.situstio~reflects thsf'Rtid'Dl.s-
    trlct HO; ll;:liiclud&Road'MatrSOts R&S. 1 and.3 in
    Gon%al;esCeuuty, both-of'whichhad an outstimdlngbond-
    ed indebt&ine*s~ tiexcetiam‘of#&OO,OOC~OO,&id that-'iti
    th&ereiatioti~of R&d District No. 11 the Conimlsifon6rir'
    Court failed to.oomplyvith the Competiatioti-Bond.Act.
                                                    . '.
             'Article 767d, V.-C. S.; provides as follows:
                   .~ ..     ..
              %liere~any road dlstrlct-createdunder
         the proviai'6nsof this-Act includeswItbin.
         its llndts any previouslytieated POWI dis-
         trlct; okanji polltlcal subtlivisi& or pre:
         cinct, havbg at such time road bo@debts
         outstandlug,, such included district or.Sub-
         dlvQion.shall be fully and fairly competi-
         sated by the new district in tinamount equal.
         to the 8mount of the bonds'outatandingagainst
         such included subdivisionor district,8nd
         which tihallbe done in'the formandmanner
         prescribed fo5 the lsimance.of'coimty  bonds
         under Sectlon~ 25 to 27, intiluaive, of.this
         Act, except the petition sh&ll be signed by
         fifty or a majority of the resident proper-
         ty taxpa*     voters of the new district, and
         the bonds:&roposedto be Issued shall be for
         the purehaae or construction of roads in
Han, John A. Romberg,page 4   (V-507)


     the included subdlviaonsor districts
     and the further aoristructlou;
                                  maluteuauce
     aud operationof macadamlsed,graveled or
     paved roads and turnpikes;or in aid there;
          Acts 1926 .JgthLeg., 1st C.S., p. 23,
     %I 16, Sec. 26.
          In San Antonio &A. P. fry 'Co.v. State, (Con.
App.) 95 3. W. (26) 6gO;the court said:
         "Section28 (Vernon*s'Auu.Clv.St.
    art. 767d 9 in connectiontith seCtIons
    25 to 27 Vernon'sAm. Civ. St. arts.
    767aL767c1, of said act provides that
    where any road districtcreated under
    the provisionsof said act includes one
    previously createdaud having road bonds
    outstanding,such includeddistrict shall'
    be fully and fairly compensatedby-the'new
    district in this'manuer: Au even exchange
    made with the holders of the otitstaudlng
    bonds, 'andif th+ cannot be done, theh an
    equal .amotmtof the new.bondsmarked 'non-
    negotiable'shall be deposlted'wlththe
    county treasurerfor the credit of the in-
    terest and sinkingfund as a guarantee for _
    the'payment~of such outstaudlugbonds that
    have not been exchanged,after which no :
    levy shall be made under the orlglual bond
    issue, but ln.lieu thereof,fromthe taxes    .
    eolleoted on the new bond iasue.shallbe
    passed to the-creditof such included dls-
    trlot the nesessaxy sums (interest and
    sinking fund as so collected)to.be'used
    to gay In full the outstandingbonds there-
    of.
          It will be seen from the foregqing that'the
CommlssiorierslCourt of &Males Oouuty;-in ;dreatlng~  ..e
Road'DlstrictHo. 11 faiied to oemply~tithAMlcle 767d;
supi-a,&nd it ls..the~opinion‘oS~this'De~tmeat~thst
Road Mstriot Hd:~il, although &Mated by,the Cotis-
sioners' Court, dld not function pursuantto~law; and
even though a bond issue wasauthorized in'said ais-
trict, the same is of no force aud effect.
          Inasmuoh as no bonds wepe issued; it is aaswa-
ed that no tax waa~levledin Road Distriot Ro. ll.for
the indebtednessin Road Districts~Ros.1 and 3. There-
                . . .
         _..         ._-. ..-_k   ..
         - .,                                               II-99
                                                           ,,,._:
 '-Hon.Jo& A. ~Rombetig,~
                       Gagi 5 ~(V-507)
                             -_ i.,..
                                  ':             .
' fore,...itfollows that had.Districtk Boos.~'1  &..3-were-'    '
   not.af'fected.~.&y
                   the:.imeakion-of Road Mstrict X9,.11 on
   Jantm-y l,-.:l~~a%nce't~~pnrpose-.for-~phich  haid dis-
   trict was created.wasnev6r put in exlstenee. The.dis-
   trict never,dSU.fuuctlon as a district. .-' ~.
                     -.._- .
             It'ls.trti~ 'tlktthe.50th-Lsgialati@e(&it.
   752y-3, V; C. S:) validated &issued bolid1sSuijsof road
   dlstric$s,.sncfi~&sRoad Mstrlbt Ro. Il. ,Valmsting
   acts, however, are.e'usually e&acted'forthe'piose of'
 . curing matters,of procedure Or mechanics,alidit is oW
   opinion that by'necessa~y'impllcatlon  the Act would ap-
   ply only Eo bon&issues; 'theproceeds.ofwhich could be
   used.to caw:out the mandate of the voters.      For in-
   stance,mppoae'a situation@ere cOunty bonds.&re voted
   to'constmct a specific road, and after the prdposition
   is voted upotibat b&fore the bonds Sir&-issued-aiid deUv-
 . ePed,YtheStat6 Highk&y'Departmeiit  deslgWteti'~tti road-
   aa'k state.hlghmiyand full3 cotitructsths same. It-is
   clearly evldent.ifi~sach  a ;situation
                                        that the @rpose.for
  .wbiohsaid l)ondsacre voted would cease to exist. .We do'     '
   not think that it c0ti.dbe~the .leglslative  intent in the
   enactmentof such's validatingact that said bbnds could
   ther&ftep.be issued and sold. The Act could apply only
   to.bmil IstiiPBs,
                   th~proceeds of which could~be used to
  .oamy out the bond purpose.
            Based-upon yam factual situatLon;it is our
  ~oplni?nthat the road diat?ict never cam& into active
  existence. Before a.n&w road dlstrlct,vhich includes
  5 previously created district  vit&outstanding bonds,
  can effectlv6lycome into eti&tence,ooapenqationbonds.~
  bust be voted.',CompBnsation-bond&  were mever votad In
  the riltimtionunderSoonsideration;  moreover, the p&pose
  fog whldhthe rogd bonifsfierevoted iri.DlatrIct~~No; '11 -
  no longer existii; We do notethink that th& word "abol-
  ish" could tieapplied.to sticha district, for fhe.same
  would necess&rily contemplateprWloua ed actnsl'exis-
  tence. We do l&L& t&at the Comisslonetist-Co&t,un-
  der the circu&stances;would,havethe power, implied at
  lea&t, to rescind its former order; It passed an order
  purporting~ablish        the district for the constitu-
  tional and statutory purpose, but that purpose was not
  cem?ied out, and.has now ceased to exist. uithln its
  valid discretion, therefore,the court may determine to
  Pescind Its fdrmer order.
H6n. John A, Romberg, page 6   (V-507)


          After the Fescissionof such order, the Court
may, If it so det&mines;'create another road district
under the statutdryprocedme, which dihtrict would ln-
elude part of the terrltorgwhich was purportedlywlth-
in the district, the order for the establishmentof
which was rescinded.
                       SUMMARY
         1. The Ueation of a road district
    which Includes a previouslycreatedroad
    district with an outstaridlngbonded ln-
    debteduess,requires compliancewith the
    ijrovislonsof the CompensaticinBond Act
    'an&compensationbo+ds must.be
                           I       voted.   _

         2.. An Act which.validates~pi=evlous-
    1s voted but unissuedbonds does not ap-
    ply to bonds if the purpose for which
    they were voted no longer exists.
           3..'The Conmdssloners'Cotirtof‘
     Gonzales Comity, Texas, under the facts
     aubmitted,.mayby ap@ropriateorder.
     rescind Its previously'enacted'ordei. .
     tatter ~%Xch Road'Dlsti.ict'N~.
                                   11 was
     purP;ortedly estibllshed,snd'maythere-
     upon establish another road district ;'
     which would Includeapartof.the terrl-    .. - :'
     to%y w&L@.i*as purportedlytilth%nsaid
     Road Mstrlct Ho. 11.                    ,~




Bti:mu                           BYBiii%GllmFfaldrep~
                                    Assistant '
                                            ,.    .’



                                 APi'ROVED: ~'         .: